                                          Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 1 of 24 Page ID #:559



                                                   1
                                                   2   A PROFESSIONAL CORPORATION
                                                       Martin N. Jensen, (SBN 232231)
                                                   3
                                                       mjensen@porterscott.com
                                                   4   Cruz Rocha, (SBN 279293)
                                                       crocha@porterscott.com
                                                   5
                                                       350 University Avenue, Suite 200
                                                   6   Sacramento, California 95825
                                                   7   Tel: 916.929.1481
                                                       Fax: 916.927.3706
                                                   8
                                                   9 Attorneys for Defendants
                                                     CASABLANCA DESIGN CENTERS, INC., FOUR SEASONS WINDOWS, INC.,
                                                  10
                                                     INTERIOR DOOR & CLOSET COMPANY, ONE DAY DOORS AND CLOSETS,
                                                  11 INC., AND DAVID WINTER
                                                  12
                                                                                  UNITED STATES DISTRICT COURT
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                            CENTRAL DISTRICT OF CALIFORNIA
                                                  15
                                                                                       WESTERN DIVISION
                                                  16
                                                  17 HIGHMARK DIGITAL, INC., a                  CASE NO. 2:18-cv-06105-SJO-AS
                                                  18 California corporation,
                                                                                                DEFENDANT ONE DAY
                                                  19
                                                                         Plaintiff,             ENTERPRISES, LLC’S ANSWER
                                                  20   v.                                       TO PLAINTIFF’S SECOND
                                                  21
                                                                                                AMENDED COMPLAINT;
                                                       CASABLANCA DESIGN                        DEMAND FOR JURY TRIAL
                                                  22   CENTERS, INC., a California
                                                  23   corporation; FOUR SEASONS                Assigned to: Honorable S. James Otero
                                                       WINDOWS, INC., a California              Magistrate Judge Alka Sagar
                                                  24   corporation; INTERIOR DOOR &
                                                  25   CLOSET COMPANY, an                       Complaint Filed: 07/13/2018
                                                       unincorporated California company;       Second Amended
                                                  26
                                                       ONE DAY DOORS AND CLOSETS,               Complaint Filed: 03/21/19
                                                  27   INC., a California corporation;          Trial Date: 08/13/19
                                                  28   DAVID WINTER, an individual; and
                                                       {01990095.DOCX}                          1
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                          Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 2 of 24 Page ID #:560



                                                   1   ONE DAY ENTERPRISES, LLC, a
                                                       Delaware company,
                                                   2
                                                   3                     Defendants.
                                                       _____________________________________/
                                                   4
                                                   5
                                                               Defendant ONE DAY ENTERPRISES, LLC (“Defendant”) hereby answers
                                                   6
                                                   7   Plaintiff’s Second Amended Complaint (“Complaint”) as follows:
                                                   8
                                                                              L.R. 8-1 JURISDICTIONAL STATEMENT
                                                   9
                                                  10           1.        The allegations contained in paragraph 1 of the Complaint are legal

                                                  11   conclusions that Defendant is not required to admit or deny. To the extent that
                                                  12
                                                       paragraph 1 of the Complaint contains allegations of fact, Defendant denies all such
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   factual allegations contained in paragraph 1 of the Complaint.
                                                  15
                                                                                        NATURE OF THE CASE
                                                  16
                                                  17           2.        Defendant denies the allegations in Paragraph 2 insofar as they concern
                                                  18   alleged conduct by Defendant. Defendant lacks knowledge or information sufficient
                                                  19
                                                       to form a belief as to the truth of the remaining allegations contained in Paragraph 2
                                                  20
                                                  21   and on that basis denies those allegations.
                                                  22
                                                               3.        Defendant denies the allegations in Paragraph 3 insofar as they concern
                                                  23
                                                  24   alleged conduct by Defendant. Defendant lacks knowledge or information sufficient
                                                  25
                                                       to form a belief as to the truth of the remaining allegations contained in Paragraph 3
                                                  26
                                                  27
                                                       and on that basis denies those allegations.

                                                  28
                                                       {01990095.DOCX}                                2
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                          Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 3 of 24 Page ID #:561



                                                   1           4.        Defendant denies the allegations in Paragraph 4. Defendant ONE DAY
                                                   2   DOORS AND CLOSETS, INC. is a distinct legal entity from Defendant ONE DAY
                                                   3
                                                       ENTERPRISES, LLC.
                                                   4
                                                   5           5.        The allegations contained in paragraph 5 of the Complaint are legal
                                                   6
                                                       conclusions that Defendant is not required to admit or deny. To the extent that
                                                   7
                                                   8   paragraph 5 of the Complaint contains allegations of fact, Defendant denies all such
                                                   9
                                                       factual allegations contained in paragraph 5 of the Complaint.
                                                  10
                                                  11
                                                                                             THE PARTIES

                                                  12           6.        Defendant lacks knowledge or information sufficient to form a belief as
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       to the truth of the allegations contained in Paragraph 6 and on that basis denies those
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   allegations.
                                                  16
                                                               7.        Defendant admits the allegations of Paragraph 7.
                                                  17
                                                  18           8.        Defendant admits that FOUR SEASONS was a corporation organized
                                                  19   and existing under the laws of the state of California, having its principal place of
                                                  20
                                                       business in this District at 2675 Skypark Drive #203, Torrance, California 90505.
                                                  21
                                                  22           9.        Defendant CASABLANCA DESIGN CENTERS, INC. does business
                                                  23
                                                       as INTERIOR DOOR & CLOSET COMPANY. INTERIOR DOOR & CLOSET
                                                  24
                                                  25   COMPANY is not an entity distinct from CASABLANCA DESIGN CENTERS,
                                                  26
                                                       INC. To the extent Plaintiff refers to an IDCC that is distinct from CASABLANCA
                                                  27
                                                       DESIGN CENTERS, INC., Defendant lacks knowledge or information sufficient to
                                                  28
                                                       {01990095.DOCX}                                3
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                          Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 4 of 24 Page ID #:562



                                                   1   form a belief as to the truth of the allegations contained in Paragraph 9 and on that
                                                   2   basis denies those allegations.
                                                   3
                                                               10.       Defendant ONE DAY DOORS AND CLOSETS, INC. is a distinct
                                                   4
                                                   5   legal entity from Defendant ONE DAY ENTERPRISES, LLC. To the extent this
                                                   6
                                                       allegation refers to Defendant ONE DAY ENTERPRISES, LLC, Defendant admits
                                                   7
                                                   8   the allegations of Paragraph 10.
                                                   9
                                                               11.       Defendant admits the allegations of Paragraph 11. / / /
                                                  10
                                                  11
                                                                                      JURISDICTION AND VENUE

                                                  12           12.       The allegations contained in paragraph 12 of the Complaint are legal
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       conclusions that Defendant is not required to admit or deny. To the extent that
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   paragraph 12 of the Complaint contains allegations of fact, Defendant denies all
                                                  16
                                                       such factual allegations contained in paragraph 12 of the Complaint.
                                                  17
                                                  18           13.       The allegations contained in paragraph 13 of the Complaint are legal
                                                  19   conclusions that Defendant is not required to admit or deny. To the extent that
                                                  20
                                                       paragraph 13 of the Complaint contains any other allegations of fact, Defendant
                                                  21
                                                  22   lacks knowledge or information sufficient to form a belief as to the truth of the
                                                  23
                                                       allegations contained in Paragraph 13 and on that basis denies those allegations.
                                                  24
                                                  25           14.       The allegations contained in paragraph 14 of the Complaint are legal
                                                  26
                                                       conclusions that Defendant is not required to admit or deny. To the extent that
                                                  27
                                                       paragraph 14 of the Complaint contains any other allegations of fact, Defendant
                                                  28
                                                       {01990095.DOCX}                                 4
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                          Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 5 of 24 Page ID #:563



                                                   1   lacks knowledge or information sufficient to form a belief as to the truth of the
                                                   2   allegations contained in Paragraph 14 and on that basis denies those allegations.
                                                   3
                                                               15.       Defendant CASABLANCA DESIGN CENTERS, INC. does business
                                                   4
                                                   5   as INTERIOR DOOR & CLOSET COMPANY. INTERIOR DOOR & CLOSET
                                                   6
                                                       COMPANY is not an entity distinct from CASABLANCA DESIGN CENTERS,
                                                   7
                                                   8   INC.      To the extent that paragraph 15 of the Complaint contains any other
                                                   9
                                                       allegations of fact, Defendant lacks knowledge or information sufficient to form a
                                                  10
                                                  11
                                                       belief as to the truth of the allegations contained in Paragraph 15 and on that basis

                                                  12   denies those allegations.
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                               16.       Defendant ONE DAY DOORS AND CLOSETS, INC. is a distinct
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   legal entity from Defendant ONE DAY ENTERPRISES, LLC. To the extent this
                                                  16
                                                       allegation refers to Defendant ONE DAY ENTERPRISES, LLC, Defendant admits
                                                  17
                                                  18   ONE DAY ENTERPRISES, LLC admits it maintains a regular and established
                                                  19   place of business in California. To the extent that paragraph 16 of the Complaint
                                                  20
                                                       contains any other allegations of fact, Defendant denies all such factual allegations
                                                  21
                                                  22   contained in paragraph 16 of the Complaint.
                                                  23
                                                               17.       The allegations contained in paragraph 17 of the Complaint are legal
                                                  24
                                                  25   conclusions that Defendant is not required to admit or deny. To the extent that
                                                  26
                                                       paragraph 17 of the Complaint contains any allegations of fact, Defendant lacks
                                                  27
                                                       knowledge or information sufficient to form a belief as to the truth of the allegations
                                                  28
                                                       {01990095.DOCX}                               5
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                          Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 6 of 24 Page ID #:564



                                                   1   contained in Paragraph 17 and on that basis denies those allegations.
                                                   2           18.       The allegations contained in paragraph 18 of the Complaint are legal
                                                   3
                                                       conclusions that Defendant is not required to admit or deny. To the extent that
                                                   4
                                                   5   paragraph 18 of the Complaint contains allegations of fact, Defendant denies all
                                                   6
                                                       such factual allegations contained in paragraph 18 of the Complaint. / / /
                                                   7
                                                   8                                   STATEMENTS OF FACTS
                                                   9
                                                       A.      HIGHMARK’S “One-Cut”™ Door Replacement System
                                                  10
                                                  11
                                                               19.       To the extent that paragraph 19 of the Complaint contains allegations of

                                                  12   fact, Defendant lacks knowledge or information sufficient to form a belief as to the
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       truth of the allegations contained in Paragraph 19 and on that basis denies those
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   allegations.
                                                  16
                                                               20.       On information and belief, Defendant admits the allegations of
                                                  17
                                                  18   Paragraph 20.
                                                  19           21.       On information and belief, Defendant admits the allegations of
                                                  20
                                                       Paragraph 21.
                                                  21
                                                  22   B.      WINTER’s Employment with HIGHMARK
                                                  23
                                                               22.       Defendant admits that WINTER was employed by HIGHMARK from
                                                  24
                                                  25   March of 2017 and his employment was terminated on July 16, 2015.
                                                  26
                                                               23.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  27
                                                       to the truth of the allegations contained in Paragraph 23 and on that basis denies
                                                  28
                                                       {01990095.DOCX}                                6
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                          Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 7 of 24 Page ID #:565



                                                   1   those allegations.
                                                   2           24.       Defendant lacks knowledge or information sufficient to form a belief as
                                                   3
                                                       to the truth of the allegations contained in Paragraph 24 and on that basis denies
                                                   4
                                                   5   those allegations.
                                                   6
                                                               25.       Defendant lacks knowledge or information sufficient to form a belief as
                                                   7
                                                   8   to the truth of the allegations contained in Paragraph 25 and on that basis deny those
                                                   9
                                                       allegations.
                                                  10
                                                  11
                                                               26.       Defendant lacks knowledge or information sufficient to form a belief as

                                                  12   to the truth of the allegations contained in Paragraph 26 and on that basis deny those
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       allegations.
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15           27.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  16
                                                       to the truth of the allegations contained in Paragraph 27 and on that basis deny those
                                                  17
                                                  18   allegations.
                                                  19   C.      WINTER’S Conduct During and After Employment with HIGHMARK
                                                  20
                                                               28.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  21
                                                  22   to the truth of the allegations contained in Paragraph 28 and on that basis deny those
                                                  23
                                                       allegations.
                                                  24
                                                  25           29.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  26
                                                       to the truth of the allegations contained in Paragraph 29 and on that basis deny those
                                                  27
                                                       allegations.
                                                  28
                                                       {01990095.DOCX}                                7
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                          Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 8 of 24 Page ID #:566



                                                   1           30.       Defendant CASABLANCA DESIGN CENTERS, INC. does business
                                                   2   as INTERIOR DOOR & CLOSET COMPANY. INTERIOR DOOR & CLOSET
                                                   3
                                                       COMPANY is not an entity distinct from CASABLANCA DESIGN CENTERS,
                                                   4
                                                   5   INC. Defendant ONE DAY DOORS AND CLOSETS, INC. is a distinct legal
                                                   6
                                                       entity from Defendant ONE DAY ENTERPRISES, LLC.                      To the extent this
                                                   7
                                                   8   allegation refers to Defendant ONE DAY ENTERPRISES, LLC, Defendant admits
                                                   9
                                                       that Johnson is a shareholder (owner) and officer of ONE DAY ENTERPRISES,
                                                  10
                                                  11
                                                       LLC. Defendant denies the remaining allegations of contained in Paragraph 30.

                                                  12           31.       Defendant denies the allegations contained in Paragraph 31.
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                               32.       [Withdrawn]
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15           33.       [Withdrawn]
                                                  16
                                                               34.       [Withdrawn]
                                                  17
                                                  18           35.       [Withdrawn]
                                                  19           36.       [Withdrawn]
                                                  20
                                                               37.       [Withdrawn]
                                                  21
                                                  22           38.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  23
                                                       to the truth of the allegations contained in Paragraph 38 and on that basis deny those
                                                  24
                                                  25   allegations.
                                                  26
                                                               39.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  27
                                                       to the truth of the allegations contained in Paragraph 39 and on that basis deny those
                                                  28
                                                       {01990095.DOCX}                                8
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                          Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 9 of 24 Page ID #:567



                                                   1   allegations.
                                                   2           40.       Defendant lacks knowledge or information sufficient to form a belief as
                                                   3
                                                       to the truth of the allegations contained in Paragraph 40 and on that basis deny those
                                                   4
                                                   5   allegations.
                                                   6
                                                               41.       Defendant lacks knowledge or information sufficient to form a belief as
                                                   7
                                                   8   to the truth of the allegations contained in Paragraph 41 and on that basis deny those
                                                   9
                                                       allegations.
                                                  10
                                                  11
                                                               42.       Defendant lacks knowledge or information sufficient to form a belief as

                                                  12   to the truth of the allegations contained in Paragraph 42 and on that basis deny those
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       allegations.
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15           43.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  16
                                                       to the truth of the allegations contained in Paragraph 43 and on that basis deny those
                                                  17
                                                  18   allegations.
                                                  19           44.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  20
                                                       to the truth of the allegations contained in Paragraph 44 and on that basis deny those
                                                  21
                                                  22   allegations.
                                                  23
                                                               45.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  24
                                                  25   to the truth of the allegations contained in Paragraph 45 and on that basis deny those
                                                  26
                                                       allegations.
                                                  27
                                                               46.       Defendant ONE DAY DOORS AND CLOSETS, INC. is a distinct
                                                  28
                                                       {01990095.DOCX}                                9
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 10 of 24 Page ID #:568



                                                   1   legal entity from Defendant ONE DAY ENTERPRISES, LLC. To the extent this
                                                   2   allegation refers to Defendant ONE DAY ENTERPRISES, LLC, Defendant denies
                                                   3
                                                       the allegations contained in Paragraph 46.
                                                   4
                                                   5           47.       Defendant ONE DAY DOORS AND CLOSETS, INC. is a distinct
                                                   6
                                                       legal entity from Defendant ONE DAY ENTERPRISES, LLC. To the extent this
                                                   7
                                                   8   allegation refers to Defendant ONE DAY ENTERPRISES, LLC, Defendant denies
                                                   9
                                                       the allegations contained in Paragraph 46.
                                                  10
                                                  11
                                                       D.      WINTER Joins ONE DAY

                                                  12           48.       Defendant denies the allegations in paragraph 48.
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                               49.       Defendant ONE DAY DOORS AND CLOSETS, INC. is a distinct
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   legal entity from Defendant ONE DAY ENTERPRISES, LLC. To the extent this
                                                  16
                                                       allegation refers to Defendant ONE DAY ENTERPRISES, LLC, Defendant admits
                                                  17
                                                  18   that it is in the business of providing replacement doors.
                                                  19           50.       Defendant ONE DAY DOORS AND CLOSETS, INC. is a distinct
                                                  20
                                                       legal entity from Defendant ONE DAY ENTERPRISES, LLC. To the extent this
                                                  21
                                                  22   allegation refers to Defendant ONE DAY DOORS AND CLOSETS, INC.,
                                                  23
                                                       Defendant lacks knowledge or information sufficient to form a belief as to the truth
                                                  24
                                                  25   of the allegations contained in Paragraph 45 related to HIGHMARK’s operations,
                                                  26
                                                       and on that basis denies those allegations.
                                                  27
                                                               51.       Defendant denies the allegations in paragraph 51.
                                                  28
                                                       {01990095.DOCX}                                10
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 11 of 24 Page ID #:569



                                                   1           52.       Defendant ONE DAY DOORS AND CLOSETS, INC. is a distinct
                                                   2   legal entity from Defendant ONE DAY ENTERPRISES, LLC. To the extent this
                                                   3
                                                       allegation refers to Defendant ONE DAY ENTERPRISES, LLC, Defendants admit
                                                   4
                                                   5   that Johnson is a shareholder (owner) and officer of ONE DAY ENTERPRISES,
                                                   6
                                                       LLC. Defendant denies the remaining allegations of contained in Paragraph 52.
                                                   7
                                                   8           53.       Defendant CASABLANCA DESIGN CENTERS, INC. does business
                                                   9
                                                       as INTERIOR DOOR & CLOSET COMPANY. INTERIOR DOOR & CLOSET
                                                  10
                                                  11
                                                       COMPANY is not an entity distinct from CASABLANCA DESIGN CENTERS,

                                                  12   INC.     Defendant admits that Johnson is a shareholder (owner) and officer of
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       CASABLANCA and FOUR SEASONS. Defendants deny the remaining allegations
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   of contained in Paragraph 53.
                                                  16
                                                               54.       Defendant CASABLANCA DESIGN CENTERS, INC. does business
                                                  17
                                                  18   as INTERIOR DOOR & CLOSET COMPANY. INTERIOR DOOR & CLOSET
                                                  19   COMPANY is not an entity distinct from CASABLANCA DESIGN CENTERS,
                                                  20
                                                       INC. Defendant ONE DAY DOORS AND CLOSETS, INC. is a distinct legal
                                                  21
                                                  22   entity from Defendant ONE DAY ENTERPRISES, LLC.                 To the extent this
                                                  23
                                                       allegation refers to Defendant ONE DAY ENTERPRISES, LLC, Defendant admits
                                                  24
                                                  25   that ONE DAY ENTERPRISES, LLC is in the door replacement business.
                                                  26
                                                       Defendant lacks knowledge or information sufficient to form a belief as to the truth
                                                  27
                                                       of the remaining allegations contained in Paragraph 54 and on that basis denies
                                                  28
                                                       {01990095.DOCX}                          11
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 12 of 24 Page ID #:570



                                                   1   those allegations.
                                                   2           55.       Defendant denies the allegations in paragraph 55.
                                                   3
                                                               56.       Defendant denies the allegations in paragraph 56.
                                                   4
                                                   5           57.       Defendant denies the allegations in paragraph 57.
                                                   6
                                                       E.      HIGHMARK’S Licensing Agreement with FOUR SEASONS
                                                   7
                                                   8           58.       Defendant lacks knowledge or information sufficient to form a belief as
                                                   9
                                                       to the truth of the allegations contained in Paragraph 58 and on that basis deny those
                                                  10
                                                  11
                                                       allegations.

                                                  12           59.       Defendant lacks knowledge or information sufficient to form a belief as
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       to the truth of the allegations contained in Paragraph 59 and on that basis deny those
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   allegations.
                                                  16
                                                               60.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  17
                                                  18   to the truth of the allegations contained in Paragraph 60 and on that basis deny those
                                                  19   allegations.
                                                  20
                                                               61.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  21
                                                  22   to the truth of the allegations contained in Paragraph 61 and on that basis deny those
                                                  23
                                                       allegations.
                                                  24
                                                  25           62.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  26
                                                       to the truth of the allegations contained in Paragraph 62 and on that basis deny those
                                                  27
                                                       allegations.
                                                  28
                                                       {01990095.DOCX}                                12
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 13 of 24 Page ID #:571



                                                   1           63.       Defendant denies the allegations in paragraph 63.
                                                   2                                   FIRST CAUSE OF ACTION
                                                   3
                                                            (TRADE SECRET MISAPPROPRIATION, 18 U.S.C. § 1836, ET SEQ.)
                                                   4
                                                   5                                [AGAINST ALL DEFENDANTS]
                                                   6
                                                               64.       Defendant re-alleges the responses to Paragraphs 1 through 63 and
                                                   7
                                                   8   incorporate them by reference as if fully set forth herein.
                                                   9
                                                               65.       To the extent that paragraph 65 of the Complaint contains allegations of
                                                  10
                                                  11
                                                       fact, Defendant lacks knowledge or information sufficient to form a belief as to the

                                                  12   truth of the allegations contained in Paragraph 65 and on that basis denies those
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       allegations.
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15           66.       To the extent that paragraph 66 of the Complaint contains allegations of
                                                  16
                                                       fact, Defendant lacks knowledge or information sufficient to form a belief as to the
                                                  17
                                                  18   truth of the allegations contained in Paragraph 66 and on that basis denies those
                                                  19   allegations.
                                                  20
                                                               67.       Defendant denies the allegations in paragraph 67, and HIGHMARK’s
                                                  21
                                                  22   contentions.
                                                  23
                                                               68.       The allegations contained in paragraph 68 of the Complaint are legal
                                                  24
                                                  25   conclusions that Defendant is not required to admit or deny. To the extent that
                                                  26
                                                       paragraph 68 of the Complaint contains allegations of fact, Defendant denies all
                                                  27
                                                       such factual allegations contained in paragraph 68 of the Complaint.
                                                  28
                                                       {01990095.DOCX}                                13
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 14 of 24 Page ID #:572



                                                   1           69.       The allegations contained in paragraph 69 of the Complaint are legal
                                                   2   conclusions that Defendant is not required to admit or deny. To the extent that
                                                   3
                                                       paragraph 69 of the Complaint contains allegations of fact, Defendant denies all
                                                   4
                                                   5   such factual allegations contained in paragraph 69 of the Complaint.
                                                   6
                                                               70.       The allegations contained in paragraph 70 of the Complaint are legal
                                                   7
                                                   8   conclusions that Defendant is not required to admit or deny. To the extent that
                                                   9
                                                       paragraph 70 of the Complaint contains allegations of fact, Defendant denies all
                                                  10
                                                  11
                                                       such factual allegations contained in paragraph 70 of the Complaint.

                                                  12                                 SECOND CAUSE OF ACTION
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                          (TRADE SECRET MISAPPROPRIATION, CAL. CIV. CODE § 3426, ET
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15                             SEQ.)[AGAINST ALL DEFENDANTS]
                                                  16
                                                               71.       Defendant re-alleges the responses to Paragraphs 1 through 70 and
                                                  17
                                                  18   incorporate them by reference as if fully set forth herein.
                                                  19           72.       The allegations contained in paragraph 72 of the Complaint are legal
                                                  20
                                                       conclusions that Defendant is not required to admit or deny. To the extent that
                                                  21
                                                  22   paragraph 72 of the Complaint contains allegations of fact, Defendant lacks
                                                  23
                                                       knowledge or information sufficient to form a belief as to the truth of the allegations
                                                  24
                                                  25   contained in Paragraph 72 and on that basis denies those allegations.
                                                  26
                                                               73.       The allegations contained in paragraph 73 of the Complaint are legal
                                                  27
                                                       conclusions that Defendant is not required to admit or deny. To the extent that
                                                  28
                                                       {01990095.DOCX}                               14
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 15 of 24 Page ID #:573



                                                   1   paragraph 73 of the Complaint contains allegations of fact, Defendant denies all
                                                   2   such factual allegations contained in paragraph 73 of the Complaint.
                                                   3
                                                               74.       The allegations contained in paragraph 74 of the Complaint are legal
                                                   4
                                                   5   conclusions that Defendant is not required to admit or deny. To the extent that
                                                   6
                                                       paragraph 74 of the Complaint contains allegations of fact, Defendant denies all
                                                   7
                                                   8   such factual allegations contained in paragraph 74 of the Complaint.
                                                   9
                                                               75.       The allegations contained in paragraph 75 of the Complaint are legal
                                                  10
                                                  11
                                                       conclusions that Defendant is not required to admit or deny. To the extent that

                                                  12   paragraph 75 of the Complaint contains allegations of fact, Defendant denies all
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       such factual allegations contained in paragraph 75 of the Complaint.
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15           76.       The allegations contained in paragraph 76 of the Complaint are legal
                                                  16
                                                       conclusions that Defendant is not required to admit or deny. To the extent that
                                                  17
                                                  18   paragraph 76 of the Complaint contains allegations of fact, Defendant denies all
                                                  19   such factual allegations contained in paragraph 76 of the Complaint.
                                                  20
                                                                                      THIRD CAUSE OF ACTION
                                                  21
                                                  22            (VIOLATION OF CALIFORNIA PENAL CODE § 502, ET SEQ.)
                                                  23
                                                                                          [AGAINST WINTER]
                                                  24
                                                  25           77.       Defendant re-alleges the responses to Paragraphs 1 through 76 and
                                                  26
                                                       incorporate them by reference as if fully set forth herein.
                                                  27
                                                               78.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  28
                                                       {01990095.DOCX}                                15
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 16 of 24 Page ID #:574



                                                   1   to the truth of the allegations contained in Paragraph 78 and on that basis denies
                                                   2   those allegations.
                                                   3
                                                               79.       Defendant lacks knowledge or information sufficient to form a belief as
                                                   4
                                                   5   to the truth of the allegations contained in Paragraph 79 and on that basis denies
                                                   6
                                                       those allegations.
                                                   7
                                                   8           80.       The allegations contained in paragraph 80 of the Complaint are legal
                                                   9
                                                       conclusions that Defendant is not required to admit or deny. Defendant lacks
                                                  10
                                                  11
                                                       knowledge or information sufficient to form a belief as to the truth of the allegations

                                                  12   contained in Paragraph 80 and on that basis denies those allegations.
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                               81.       The allegations contained in paragraph 81 of the Complaint are legal
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   conclusions that Defendant is not required to admit or deny. Defendant lacks
                                                  16
                                                       knowledge or information sufficient to form a belief as to the truth of the allegations
                                                  17
                                                  18   contained in Paragraph 81 and on that basis denies those allegations.
                                                  19                                 FOURTH CAUSE OF ACTION
                                                  20
                                                                                      (BREACH OF CONTRACT)
                                                  21
                                                  22                         [AGAINST WINTER AND FOUR SEASONS]
                                                  23
                                                               82.       Defendant re-alleges the responses to Paragraphs 1 through 81 and
                                                  24
                                                  25   incorporate them by reference as if fully set forth herein.
                                                  26
                                                       A.      Breach of the WINTER EMPLOYMENT AGREEMENT by WINTER
                                                  27
                                                               83.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  28
                                                       {01990095.DOCX}                                16
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 17 of 24 Page ID #:575



                                                   1   to the truth of the allegations contained in Paragraph 83 and on that basis denies
                                                   2   those allegations.
                                                   3
                                                               84.       Defendant lacks knowledge or information sufficient to form a belief as
                                                   4
                                                   5   to the truth of the allegations contained in Paragraph 84 and on that basis denies
                                                   6
                                                       those allegations.
                                                   7
                                                   8           85.       Defendant denies the allegations contained in Paragraph 85.
                                                   9
                                                               86.       The allegations contained in paragraph 86 of the Complaint are legal
                                                  10
                                                  11
                                                       conclusions that Defendant is not required to admit or deny. Defendant lacks

                                                  12   knowledge or information sufficient to form a belief as to the truth of the allegations
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       contained in Paragraph 86 and on that basis denies those allegations.
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   B.      Breach of the LICENSING AGREEMENT by FOUR SEASONS
                                                  16
                                                               87.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  17
                                                  18   to the truth of the allegations contained in Paragraph 87 and on that basis denies
                                                  19   those allegations.
                                                  20
                                                               88.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  21
                                                  22   to the truth of the allegations contained in Paragraph 88 and on that basis denies
                                                  23
                                                       those allegations.
                                                  24
                                                  25           89.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  26
                                                       to the truth of the allegations contained in Paragraph 89 and on that basis denies
                                                  27
                                                       those allegations.
                                                  28
                                                       {01990095.DOCX}                                17
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 18 of 24 Page ID #:576



                                                   1           90.       The allegations contained in paragraph 90 of the Complaint are legal
                                                   2   conclusions that Defendant is not required to admit or deny. To the extent that
                                                   3
                                                       paragraph 90 of the Complaint contains allegations of fact, Defendant denies all
                                                   4
                                                   5   such factual allegations contained in paragraph 90 of the Complaint.
                                                   6
                                                                                      FIFTH CAUSE OF ACTION
                                                   7
                                                   8     (UNFAIR COMPETITION, CAL. BUS. & PROF. CODE § 17200. ET SEQ.)
                                                   9
                                                                                    [AGAINST ALL DEFENDANTS]
                                                  10
                                                  11
                                                               91.       Defendant re-alleges the responses to Paragraphs 1 through 90 and

                                                  12   incorporate them by reference as if fully set forth herein.
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                               92.       The allegations contained in paragraph 92 of the Complaint are legal
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   conclusions that Defendant is not required to admit or deny. To the extent that
                                                  16
                                                       paragraph 92 of the Complaint contains allegations of fact, Defendant denies all
                                                  17
                                                  18   such factual allegations contained in paragraph 92 of the Complaint.
                                                  19           93.       The allegations contained in paragraph 93 of the Complaint are legal
                                                  20
                                                       conclusions that Defendant is not required to admit or deny. To the extent that
                                                  21
                                                  22   paragraph 93 of the Complaint contains allegations of fact, Defendant denies all
                                                  23
                                                       such factual allegations contained in paragraph 93 of the Complaint.
                                                  24
                                                  25           94.       The allegations contained in paragraph 94 of the Complaint are legal
                                                  26
                                                       conclusions that Defendant is not required to admit or deny. To the extent that
                                                  27
                                                       paragraph 94 of the Complaint contains allegations of fact, Defendant denies all
                                                  28
                                                       {01990095.DOCX}                                18
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 19 of 24 Page ID #:577



                                                   1   such factual allegations contained in paragraph 94 of the Complaint.
                                                   2           95.       The allegations contained in paragraph 95 of the Complaint are legal
                                                   3
                                                       conclusions that Defendant is not required to admit or deny. To the extent that
                                                   4
                                                   5   paragraph 95 of the Complaint contains allegations of fact, Defendant denies all
                                                   6
                                                       such factual allegations contained in paragraph 95 of the Complaint.
                                                   7
                                                   8                                  SIXTH CAUSE OF ACTION
                                                   9
                                                                                  (BREACH OF FIDUCIARY DUTY)
                                                  10
                                                  11
                                                                                          [AGAINST WINTER]

                                                  12           96.       Defendant re-alleges the responses to Paragraphs 1 through 95 and
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       incorporate them by reference as if fully set forth herein.
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15           97.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  16
                                                       to the truth of the allegations contained in Paragraph 97 and on that basis denies
                                                  17
                                                  18   those allegations.
                                                  19           98.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  20
                                                       to the truth of the allegations contained in Paragraph 98 and on that basis denies
                                                  21
                                                  22   those allegations.
                                                  23
                                                               99.       Defendant lacks knowledge or information sufficient to form a belief as
                                                  24
                                                  25   to the truth of the allegations contained in Paragraph 99 and on that basis denies
                                                  26
                                                       those allegations.
                                                  27
                                                       ///
                                                  28
                                                       {01990095.DOCX}                                19
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 20 of 24 Page ID #:578



                                                   1                                AFFIRATIVE DEFENSES
                                                   2           Defendant alleges as separate affirmative defenses to Plaintiff’s Complaint as
                                                   3
                                                       follows:
                                                   4
                                                   5                            FIRST AFFIRMATIVE DEFENSE
                                                   6
                                                               The Complaint fails to state facts sufficient to constitute claims upon which
                                                   7
                                                   8   relief can be granted against this answering Defendant.
                                                   9
                                                                              SECOND AFFIRMATIVE DEFENSE
                                                  10
                                                  11
                                                               This answering Defendant alleges that it has appropriately, completely and

                                                  12   fully performed, satisfied and discharged any and all obligations and legal duties
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       arising out of the matters alleged in the Complaint.
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15                           THIRD AFFIRMATIVE DEFENSE
                                                  16
                                                                Plaintiff’s Complaint, and each claim therein, is barred by the equitable
                                                  17
                                                  18   defenses of unclean hands and laches.
                                                  19                          FOURTH AFFIRMATIVE DEFENSE
                                                  20
                                                               Plaintiff’s Complaint, and each claim therein, is barred by the defenses of res
                                                  21
                                                  22   judicata, collateral estoppel, issue preclusion and judicial estoppel.
                                                  23
                                                                               FIFTH AFFIRMATIVE DEFENSE
                                                  24
                                                  25            The Complaint, in its entirety and through each separately stated cause of
                                                  26
                                                       action, fails to state facts sufficient to constitute a viable cause of action against this
                                                  27
                                                       answering Defendant.
                                                  28
                                                       {01990095.DOCX}                              20
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 21 of 24 Page ID #:579



                                                   1                           SIXTH AFFIRMATIVE DEFENSE
                                                   2           Recovery for all claims made by Plaintiff herein are barred by any and all
                                                   3
                                                       applicable statutes of limitations.
                                                   4
                                                   5                         SEVENTH AFFIRMATIVE DEFENSE
                                                   6
                                                               Plaintiff’s claims, and each of them, are barred for failure to exhaust
                                                   7
                                                   8   administrative remedies.
                                                   9
                                                                              EIGHTH AFFIRMATIVE DEFENSE
                                                  10
                                                  11
                                                               The Complaint is barred on the grounds that Plaintiff lacks the requisite

                                                  12   standing to maintain any cause of action against this answering Defendant.
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                                               NINTH AFFIRMATIVE DEFENSE
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15            This answering Defendant is informed and believes, and thereon alleges, that
                                                  16
                                                       any contractual provision that restrains anyone from engaging in a lawful trade and
                                                  17
                                                  18   profession is void.
                                                  19                           TENTH AFFIRMATIVE DEFENSE
                                                  20
                                                                This answering Defendant is informed and believes, and thereon alleges, that
                                                  21
                                                  22   the “trade secrets” that are the subject of the Complaint at all times relevant were
                                                  23
                                                       and are not “secret”, steps to maintain secrecy did not occur and/or the information
                                                  24
                                                  25   is available in the public realm.
                                                  26
                                                                             ELEVENTH AFFIRMATIVE DEFENSE
                                                  27
                                                               This answering Defendant is informed and believes, and thereon alleges, any
                                                  28
                                                       {01990095.DOCX}                            21
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 22 of 24 Page ID #:580



                                                   1   and all defenses contained in the Uniform Trade Secret Act in California Civil Code
                                                   2   sections 3426-3426.11
                                                   3
                                                                             TWELVTH AFFIRMATIVE DEFENSE
                                                   4
                                                   5           This answering Defendant is informed and believes, and thereon alleges, any
                                                   6
                                                       and all defenses contained in the Defend Trade Secret Act in 18 U.S.C. section
                                                   7
                                                   8   1836.
                                                   9
                                                                           THIRTEENTH AFFIRMATIVE DEFENSE
                                                  10
                                                  11
                                                                This answering Defendant is informed and believes, and thereon alleges, any

                                                  12   and all of the claims in the Complaint are subject to a contractual arbitration
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       provision.
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15                       FOURTEENTH AFFIRMATIVE DEFENSE
                                                  16
                                                                The Amended Complaint in its entirety, and via each separately stated cause
                                                  17
                                                  18   of action, fails to state facts sufficient to constitute a viable cause of action or theory
                                                  19   to predicate attorney’s fees.
                                                  20
                                                                            FIFTEENTH AFFIRMATIVE DEFENSE
                                                  21
                                                  22           This answering Defendant is informed and believes, and thereon alleges, that
                                                  23
                                                       Plaintiff does not have standing to bring the instant action due to lack of privity.
                                                  24
                                                  25                        SIXTEENTH AFFIRMATIVE DEFENSE
                                                  26
                                                                Defendant has no independent knowledge, as of filing this Answer, of facts
                                                  27
                                                       allegedly constituting the causes of action in Plaintiff’s Complaint and based
                                                  28
                                                       {01990095.DOCX}                              22
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 23 of 24 Page ID #:581



                                                   1   thereon, hereby respectfully requests leave of court to amend this Answer to include
                                                   2   those affirmative defenses that are revealed during the course of discovery.
                                                   3
                                                                                         PRAYER FOR RELIEF
                                                   4
                                                   5           WHEREFORE, Defendant prays for judgment as follows:
                                                   6
                                                               1.        That Plaintiff’s action be dismissed;
                                                   7
                                                   8           2.        That Plaintiff takes nothing by way of their Complaint and that
                                                   9
                                                       Judgement be entered against Plaintiff;
                                                  10
                                                  11
                                                               3.        That Defendant be awarded its costs of suit, including attorney’s fees;

                                                  12   and,
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                               4.        For such other relief as the court deems proper.
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                       Dated: April 10, 2019                       PORTER SCOTT
                                                  16
                                                                                                   A PROFESSIONAL CORPORATION
                                                  17
                                                  18
                                                                                                   By        /s/ Martin N. Jensen
                                                  19                                                         Martin N. Jensen
                                                  20                                                         Cruz Rocha
                                                                                                             Attorneys for Defendants
                                                  21
                                                                                                             CASABLANCA DESIGN CENTERS,
                                                  22                                                         INC., FOUR SEASONS WINDOWS,
                                                  23
                                                                                                             INC., INTERIOR DOOR & CLOSET
                                                                                                             COMPANY, ONE DAY DOORS
                                                  24                                                         AND CLOSETS, INC., DAVID
                                                  25                                                         WINTER,        AND     ONE DAY
                                                                                                             ENTERPRISES, LLC
                                                  26
                                                  27
                                                  28
                                                       {01990095.DOCX}                                  23
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                       Case 2:18-cv-06105-SJO-AS Document 65 Filed 04/10/19 Page 24 of 24 Page ID #:582



                                                   1                            DEMAND FOR JURY TRIAL
                                                   2           Defendant hereby demands a trial by jury in the above-entitled action as
                                                   3
                                                       provided by the Seventh Amendment to the United States Constitution and Rule 38
                                                   4
                                                   5   of the Federal Rules of Civil Procedure.
                                                   6
                                                   7
                                                   8
                                                   9
                                                  10
                                                  11
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                       {01990095.DOCX}                            24
                                                        DEFENDANT ONE DAY ENTERPRISES, LLC’S ANSWER TO PLAINTIFF’S
                                                            SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
